SULLIVAN, J.,
Coneurring in the Conclusion. — Under the motion to quash, which is in effect the general demurrer and so conceded by all parties,' the board admits the truthfulness of each of the allegations contained in the application. No question is raised as to whether the board has power to hear evidence in regard to any of the facts required to be shown in an application like the one at bar. Under the provisions of Sess. Laws 1909, p. 192, the medical board, if it desired to do so, had the right to deny any of the allegations contained in the petition; had the right to deny that the plaintiff was the legal possessor of a diploma from a medical college of' good standing in the state of Illinois, or that the plaintiff had passed the required medical examination before *575the medical board of the state of Arkansas, and had received an average grade of more than eighty per cent by said board. But those questions are not involved here, the board having admitted all of the facts stated in the. petition or complaint. The only question presented is whether said provision of the statute, to wit, that said board may “either with or without an examination grant a license,” etc., is mandatory under the facts of this case, or whether the board has the legal discretion to require the applicant to pass an examination in this state.
It is clear to me that said statute is not mandatory and that it is left to the legal discretion of the medical board to determine whether the applicant shall be licensed to practice medicine without an examination or may be required to pass an examination before issuing to him such license.